Mr. Chief Justice Alvey
delivered the opinion of the Court:
After this case was decided by this court, and the decree passed dismissing the bill without prejudice, the appellants made application for a modification of the decree, so they could obtain leave to amend their bill of complaint, to obviate and remove the objections and difficulties pointed out in the opinion of the court, to maintaining the present bill of complaint. But this application cannot be granted. There is nothing in the case to amend by, or which can be so shaped by amendment as to make a case maintainable in this jurisdiction. The matters suggested to be incorporated into the amended bill proposed would make a new case, and not matter simply to be added to or in modification of the allegations of the present bill. If the appellants desire to avail themselves of the matters suggested as amendment to the present bill, the best and most regular mode of procedure will be by filing an original bill. We do not, however, de*45sire to be understood as intimating any opinion as to the effect of the new matter proposed to be incorporated as amendments of the present bill. That question can only arise when such new matter is presented in an original bill.
The motion to modify the decree with leave to amend the original bill must be refused.

Motion denied and petition dismissed.